Gardner, J.
This is a companion case with Tommie Kirkland, v. Wheeler, ante, .which is an action by the wife against the defendant for personal injuries sustained as a result of a certain automobile accident, whereby the automobile which she was driving was struck by the .automobile being operated by the defendant, and the present case is brought by the husband, Frank Wheeler, to recover for the damage to his automobile, for medical expenses incurred as a result of his wife’s injuries, and for the loss of her services and consortium. The cases were tried together and the record is the same. The special grounds of the motion for new trial are identical with the special grounds in the motion made in this case, with the exception of ground No. 33, in which the defendant assigns error on this charge: “If you find that Frank Wheeler is entitled to recover damages for the loss of his wife’s services, then I charge you that in arriving at the amount of compensation to be awarded to a husband for the loss of his wife’s services, she is not to be treated as an ordinary servant or a mere hireling. He is entitled to the companionship of and consortium of his wife.” This charge was not an erroneous statement of the law, but was pertinent and applicable under the pleadings and there was evidence to the effect that the husband had been damaged in the loss of the services of his wife. This ground of the motion is without merit, and shows no error under the whole record of this case.
The other special grounds and the general grounds of the motion for new trial are controlled by the rulings made in Kirkland v. Wheeler, supra, and the judgment overruling the motion for new trial, as amended, as to the husband was proper.

Judgment affirmed.


MacIntyre, P.J., and Townsend, J., concur.